Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/11/2021 has been entered. As directed by the amendment: claims 1, 6, 17, and 23 have been amended; claims 5, 7, 9-16, 19, 21, 22, and 24 are cancelled; and claim 29 is added. Claims 1-4, 6, 8, 17-18, 20, 23, and 25-29 are, therefore, pending examination.
	The amendment to claims 1 and 17 is sufficient in overcoming the previously indicated prior art rejections under 35 USC 103.
	The cancellation of claim 19 obviates the previously indicated rejections under 35 USC 112 (b). 
	The previously indicated rejections are, therefore, withdrawn. Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant traverses the combination of Achtner, Kunz, Rehrig, Fujimara, and Parks, with respect to newly added claim 29, in that such combination “does not teach or suggest such a welding torch” (Remarks, pages 7-8). 
In response, the examiner respectfully disagrees as applicant’s traversal does not clearly and distinctly point out any supposed error and appears to be merely conclusory.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 29 recites “an electrical conductor configured to….conduct shielding gas to the power supply conduit from a cable assembly,” which was not sufficiently described in the originally filed specification.  

    PNG
    media_image1.png
    492
    635
    media_image1.png
    Greyscale


	Figure 1 of the instant application shows power source (12) supplying power to the torch (16), wherein the torch is “supplied with a shielding gas from a gas source 14” (para. 0015).  Gas conduit (30) supplies the shielding gas from 14 to the torch 16.  Paragraph 0013 details that power source 12 provides power to the welding torch 16 “via a power supply conduit 18.”  Paragraph 0019 states that “nozzle 43, which may be attached to the insulator 41 or the torch head 40, includes a hollow tubular shaped piece that encloses the collet and the electrical conductor 36, providing a path for the shielding gas to pass between an interior surface of the nozzle 43 and the collet.”  Paragraph 0019 also states that “cable assembly 47 coupled to the torch body conveys both electrical power and shielding gas to the torch head 40 from the power supply conduit 18 and the gas conduit 30.” The specification makes no disclosure as to the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 29 is rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 29, the recitation of “to conduct shielding gas to the power supply conduit” renders the claim indefinite as “the power supply conduit” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Achtner et al. (U.S. Publication 2009/0277892), hereinafter Achtner, in view of Kunz (U.S. Patent 5998760), in view of Rehrig (U.S. Patent 5403987), in view of Fujimura et al. (U.S. Publication 2006/0237441), hereinafter Fujimura, and in further view of Parks et al. (U.S. Patent 5791551), hereinafter Parks.
Regarding claim 1, Achtner discloses a welding torch (Figures 1-2 and 4-6; welding torch 32) (para. 0029, “The present invention is applicable to a variety of welding implements including, but not limited to, TIG torches, GMAW guns, shielded metal arc welding (SMAW) holders, plasma torches, and the like. The following example embodiments will make reference to TIG welding only for convenience of explanation. The present invention is equally applicable to many other welding-type processes.”), comprising: 

    PNG
    media_image2.png
    441
    826
    media_image2.png
    Greyscale

a torch head (torch head 102; para. 0040); 
a gas tungsten arc welding (GTAW) electrode (Figures 1-2 and para. 0030; tungsten electrode 35); 
an electrical conductor (96) configured to conduct a welding current to the GTAW electrode via the torch head (para. 0042; “heat pipe 96 connected to the connector 94 extends the length of the handle 85 to contact the torch head 102…The heat pipe 96 may have a casing made from a solid conductive material such as, for example, aluminum, copper, and the like, such that it may carry the welding current.”) (see also para. 0041, connector 94 attaches to a cable that supplies power) (para. 0047, “In operation, a gas and power supply cable 34 is connected to the connector 94, to supply a gas and current to the torch 32. The current supplied by the cable 34 is conducted and travels through the connector 94, through the heat pipe 96, and to the no other structural requirement of the electrical conductor is recited in the claim language.  Accordingly, the conductor 96 of Achtner, being the same or at least substantially the same structure being claimed, is also capable of performing the claimed function.  See MPEP 2114), the welding current generating a heat when conducted through the electrical conductor (para. 0047; “As the welding process generates heat at and near the torch head 102, the heat pipe 96 transfers the thermal energy from the torch head 102 away from the torch head 102 and to the thermal energy sink 98. At the thermal energy sink 98, the thermal energy may be dispersed over a large area, such as the fins 103. In this way, the intense heat generated by the welding process is directed away from the torch head 102 such that the welding process may occur for a longer period of time without the welding components becoming excessively hot.”) (para. 0005, “During the welding process, large amounts of heat are generated near the arc. This heat is transferred not only to the work piece to form the weld, but also to the components of the welding implement. In particular, the torch head can experience an extreme rise in temperature. Additionally, the current-carrying components of the welding implement can heat due to resistance heating. This rise in 
an outer material layer (sleeve 100) disposed about at least a portion of the electrical conductor (96) (as shown in Figure 6).
Achtner discloses that body (64) and handle (85) have corresponding portions (86) and (88) that allow for “easy gripping” (para. 0039).  In Achtner, 64 and 85 are disposed about outer material layer (100).  Achtner is silent on the material or composition of the outer material layer and, therefore, does not explicitly disclose the outer material layer (100) being electrically or thermally insulating, although such may be implied as evidenced by the above.
Furthermore, Achtner discloses, in paragraph 0047, that “As the welding process generates heat at and near the torch head 102, the heat pipe 96 transfers the thermal energy from the torch head 102 away from the torch head 102 and to the thermal energy sink 98. At the thermal energy sink 98, the thermal energy may be dispersed over a large area, such as the fins 103. In this way, the intense heat generated by the welding process is directed away from the torch head 102 such that the welding process may occur for a longer period of time without the welding components becoming excessively hot” and, in paragraph 0048, that “Simultaneously, a fluid, such as an inert shielding gas, flows from the cable 34 into the connector 94. The fluid flows from the connector 94 out of the radially-extending holes 106 into the cavity 108. The fluid flows past the fins 103 of the thermal energy sink 98 towards the cavity 111. As the fluid flows past the fins 103 of the thermal energy sink 98, the fluid convectively transfers the thermal energy away from the thermal energy sink 98. The fluid then flows from the 
Achtner is further silent on the torch head having at least one braze and the welding torch having a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at least one braze of the torch head, the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer.
Kunz teaches that it is known in the art of arc welding torches (Col. 1, lines 9-12; “…invention relates to a torch for shielded arc welding comprising an inner part for carrying the current and an outer part and isolation means arranged therebetween.”) (Col. 1, lines 23-24; “object of the invention to provide a compact torch with efficient heat removal”)(Figs. 1 and 2) (Col. 2, lines 32-38; “parts carrying the welding current are arranged in the core of the torch. They comprise an inner neck section 1, 4, a contact tip holder 2, and the tip 3 for guiding a welding wire 11. All these parts form a central channel (not shown) for receiving welding wire 11. Inner neck section 1,4 and tip 3 are made of copper for good thermal and electric conductivity, and tip holder 2 is made of copper or brass.”  Considered to correspond to the electrical conductor 96 of Achtner that conducts the welding current) for an outer material layer to be disposed about at Col. 3, lines 6-9; “Insulating means are arranged between the metal outer and inner parts of the torch for providing electric insulation. They comprise a rear tube 24, an intermediate tube 25 and a front tube 26 as well as insulating rings 27 and 28.”) (Col. 3, lines 15-19; “Intermediate tube 25 is arranged between the forward end of inner neck section 1, 4, which extends beyond intermediate member 14 into the torch head, and intermediate section 14. Intermediate tube 25 is a ceramic tube.”) (ceramic insulating tube 25, as shown in Figure 1, is disposed about at least a portion of conductor 1,4 and is considered to correspond to sleeve 100 of Achtner).
The advantage of combining the teachings of Kunz is that in doing so would provide means for electrically insulating the welding torch.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, with Kunz, by replacing the material of the outer material layer of Achtner, with the teachings of Kunz, to provide a means for electrically insulating the welding torch.  
The primary combination is silent on the torch head having at least one braze and the welding torch having a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at least one braze of the torch head, the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer.

    PNG
    media_image3.png
    563
    851
    media_image3.png
    Greyscale

Rehrig teaches that it is known in the art of TIG torches (Col. 1, lines 1-22) (Figures 1-2; welding torch 10, torch head 12, handle 14, which correspond to the same as Achtner) for the torch head to have at least one braze (Col. 4, lines 38-52; “The barrel 16 of the torch head section 12 is joined to the handle section 14 by means of a tubular coupler 42 formed of a highly conductive metal material which is brazed to barrel 16 and extends laterally therefrom at an angle thereto. Coupler 42 communicates with the interior of barrel 16 and is provided with a rear radial flange 44 which is brazed to the forward end of a helix 46 defined by a coil of solid wire formed of copper or other flexible metal or alloy of high conductivity and mechanical strength. The gage of the wire is appropriate to the intensity of the electric welding current for which the torch is designed and is preferably rectangular in cross section to provide more current carrying capacity, more heat dissipation and greater durability than a cylindrical wire of the same cross-sectional dimension.”).
heat resistant silicone rubber 52; Col. 4, lines 66-68) disposed between the electrical conductor (46; Col. 4, lines 44-53; “defined by a coil of solid wire formed of copper or other flexible metal or alloy of high conductivity and mechanical strength. The gage of the wire is appropriate to the intensity of the electric welding current for which the torch is designed and is preferably rectangular in cross section to provide more current carrying capacity, more heat dissipation and greater durability than a cylindrical wire of the same cross-sectional dimension”) and the outer material layer (outer insulating material 54; Col. 5, lines 1-10), the insulator defined by the electrical conductor (46), the outer material layer (54), and the at least one braze of the torch head (52 is formed about 46 and proximate portions of 42, which are brazed as detailed above) (Here, the plain and ordinary meaning of “defined” is “determined, fixed, or clearly marked out as to extent, outline, or form”-www.dictionary.com/browse/defined, viewed on 05/06/2021.  In Rehrig, insulator 52 is, at least partially, defined in terms of extent or outline, by the braze at 42 and the positioning between 46 and 54), the insulator (52) being configured to reduce transfer of the heat from the electrical conductor to the outer material layer (Col. 5, lines 37-40; “52 additionally provides a second layer of thermal and electrical insulation for the metallic helix 46 for the protection of the operator.”).
The advantage of combining the teachings of Rehrig is that in doing so would provide a mechanical means of joining the torch head and the handle together that does not substantially affect the conductivity of the welding torch, as well as, providing thermal and electrical insulation for the electrical conductor in order to protect a user.  Furthermore, those of ordinary skill in the art would recognize that brazing does not barrel 16, couplet 42, etc.).  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the torch head and the handle for in doing so would join the torch head and the handle together without melting the corresponding materials, which could lead to a weaker or less desirable joint.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified by Kunz, with Rehrig by replacing the connection between the torch head and handle and adding to the electrical connector and outer material layer of Achtner, and adding to the ceramic insulator of Kunz, with the teachings of Rehrig, to provide a mechanical means of joining the torch head and the handle together that does not substantially affect the conductivity of the welding torch, as well as, providing thermal and electrical insulation for the electrical conductor in order to protect a user (Here, using the silicon rubber insulator of Rehrig provides thermal and electrical insulation which would offer additional protection to a user).  Furthermore, those of ordinary skill in the art would recognize that brazing does not include melting the base material (barrel 16, couplet 42, etc.).  Accordingly, one of ordinary skill in the art would find it beneficial in using brazing as the method of joining the torch head and the handle for in doing so would join the torch head and the handle together without melting the corresponding materials, which could lead to a weaker or less desirable joint.
The primary combination is silent on the insulator being a sealed vacuum region disposed between the electrical conductor and the outer material layer, the sealed vacuum region defined by the electrical conductor, the outer material layer, and the at 
However, Fujimura teaches that it is known in the art of insulating heater assemblies (Figure 2; paragraph 0002; heating elements 6 considered to correspond to the claimed electrical conductors, outer member 1 considered to correspond to the claimed outer material layer, with insulated region 3 being disposed between the electrical conductor 6 and the outer material layer 1-para. 0025, vacuum void space 3 delineates the area wherein vacuum is drawn between 6 and 1) (Fujimura further states, in paragraph 0022, that a vacuum provides thermal insulation, which protects heating elements 6 at elevated temperatures while providing effective thermal insulation to minimize heat transfer to the surrounding environment through outer layer 1 (para. 0025).  Therefore, Fujimura is concerned with preventing heat transfer to the surrounding environment and, accordingly, preventing overheating (at least partially) via a vacuum insulated region) to use a sealed vacuum region disposed between the electrical conductor (6) and the outer material layer (1), the sealed vacuum region defined by the electrical conductor (6) and the outer material layer (1) (para. 0022, vacuum is drawn in the delimiting spaced between the inner member and the outer member of the heater assembly and forms thermal insulation; para. 0025, vacuum void space 3 provides effective thermal insulation to minimize convection and conduction heat loss through the outer member 1 to the environment).  Fujimura further teaches the sealed vacuum region being configured to reduce transfer of the heat from the electrical conductor to the outer material layer (cited above).
see para. 0025 of Fujimura).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Achtner, as modified by Kunz and Rehrig, with Fujimura, by substituting the insulator of Achtner, as modified above, with the teachings of Fujimura, to provide effective thermal insulation to minimize convection and conduction heat loss through the outer material layer (see para. 0025 of Fujimura), which would be beneficial in the welding torch of Achtner in order to reduce the heat a user would be exposed to while handling/using the welding torch.  Furthermore, using the vacuum insulation would amount to a simple substitution of art recognized insulators (rubber vs. sealed vacuum) performing the same function of providing thermal insulation and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination teaches each claimed limitation except for explicitly the sealed vacuum region being defined by at least one braze.
Parks teaches that it is known in the art of vacuum insulated vessels (Abstract) for the sealed vacuum region (Col. 5, lines 25-27; “In order to create a vacuum in the panel 10, one or more evacuation orifices or ports 24 are formed through the upper wall 14 of the jacket 12.”) (interior surface 20 between 14 and 16; Fig. 2-3) to be defined by at least one braze (Col. 5, lines 42-51; “Once the interior surface 20 is sufficiently evacuated, the jacket 12 is hermetically sealed using a preform 28 of sintered particles of brazing material. The braze preform 28 is positioned so as to seal the evacuation ports 24 when the brazing material is melted and allowed to solidify. The adequacy of 
Parks teaches that “typical braze pastes give off or evaporate volatiles which can contaminate the vacuum system and/or adversely affect the integrity of the final braze seal. Because they are sintered, the present braze preforms can substantially reduce this problem” (Col. 2, lines 32-37) and “Because the present sintered braze preforms can be substantially free, if not devoid, of volatile materials (i.e. either binderless or a substantial amount of binder being burned off during sintering), outgassing of such volatile compounds from the preform can be eliminated or significantly reduced during the manufacturing of the vessel 10. Such outgassing can otherwise rupture a preform. Ruptured preforms not only result in failed vacuum insulation vessels, but can also lead to contamination of the brazing heaters. Contaminated heaters have altered resistivity and radiant emission characteristics when compared to clean heaters. Therefore, ruptured braze preforms also have a detrimental effect on future sealing operations” (Col. 12, line 59, to Col. 13, line 6).
The advantage of combining the teachings of Parks is that in doing so would provide an effective seal for the vacuum insulated region that substantially reduces the problem of adversely affecting the integrity of the seal.
.
Allowable Subject Matter
Claims 1-4, 6, 8, 17, 18, 20, 23, and 25-28 are allowable over the prior art of record.  Specifically, the prior art or record does not teach, suggest, or otherwise disclose the use of a sealed vacuum region that is defined by “the electrical conductor, the outer material layer, a first braze of coupling the electrical conductor and a braze ring at the torch head, a second braze coupling the outer material layer and the braze ring at the torch head, and a third braze between the outer material layer and the base adapter,” as required by independent claims 1 and 17.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.